
	
		I
		111th CONGRESS
		2d Session
		H. R. 6332
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To enhance disclosure of private transfer fees in real
		  estate transactions.
	
	
		1.Short titleThis Act may be cited as the
			 Homebuyer Enhanced Fee Disclosure Act
			 of 2010.
		2.Congressional
			 findingsThe Congress finds
			 that transfer fee covenants represent an important economic tool with the
			 potential to make homeownership more affordable and benefit local communities
			 by positively restructuring the economics of real estate transactions by
			 apportioning certain infrastructure and overhead costs over time.
		3.Recordation of
			 transfer fees
			(a)Recordation
			 requirementA transfer fee
			 covenant recorded on or after the date of the enactment of this Act shall be
			 void and unenforceable unless, at the time the document containing the transfer
			 fee covenant is submitted for recording, a notice described in subsection (b)
			 is contemporaneously submitted for recording in the office of the applicable
			 county recorder.
			(b)Notice
			 requirementsNotice required under subsection (a) shall—
				(1)be titled, in
			 boldface type, Payment of Transfer Fee Required;
				(2)include statements
			 of—
					(A)the name or names
			 of the owner or owners of the affected property;
					(B)the legal
			 description of the affected property;
					(C)the dollar amount
			 or, if applicable, the percentage of sales price constituting the transfer fee
			 required to be paid under the transfer fee covenant;
					(D)the method and
			 manner of payment of the transfer fee;
					(E)in the case of
			 affected property that is residential property, actual dollar-cost examples of
			 the amount of the transfer fee for property priced at $250,000, $500,000, and
			 $750,000; and
					(F)if applicable, the
			 date on which or circumstances under which the transfer fee covenant
			 expires.
					(c)Presumption of
			 validityA transfer fee covenant that imposes a transfer fee of
			 not more than 1 percent of the gross sales price for the affected property,
			 effective for a term of not more than 99 years, and which complies with the
			 requirements under subsections (a) and (b) shall be presumed to be
			 valid.
			(d)LimitationNo
			 property shall be subject to more than one transfer fee covenant.
			4.DefinitionsFor purposes of this section, the following
			 definitions shall apply:
			(1)Affected
			 propertyThe term affected property means, with
			 respect to a transfer fee covenant, the real property that is encumbered by the
			 transfer fee covenant.
			(2)Applicable
			 county recorderThe term applicable county
			 recorder means, with respect to affected property, the recorder of the
			 county in which the affected property is located.
			(3)Transfer
			 feeThe term transfer
			 fee means a fee, charge or payment imposed by a covenant, restriction,
			 or similar document filed in the applicable county recorder’s office and
			 required to be paid in connection with or as a result of a transfer of title to
			 affected property, but does not include fees, charges, payments, or other
			 obligations that—
				(A)are imposed by a
			 court judgment, order, or decree;
				(B)are imposed by or
			 payable to the Federal Government or a State or local government;
				(C)arise out of a
			 mechanic’s lien;
				(D)arise from an
			 option to purchase, or for waiver of the right to purchase, the affected
			 property;
				(E)are payable to a
			 homeowners association, condominium association, or similar entity for the
			 benefit of the owners; and
				(F)are imposed by or
			 payable to lenders or purchasers of loans.
				(4)Transfer fee
			 covenantThe term transfer fee covenant means a
			 covenant, restriction, or agreement filed with the office of the applicable
			 county recorder that—
				(A)affects real
			 property; and
				(B)obligates a future
			 buyer or seller of the affected real property, other than a person who is a
			 party to the covenant, restriction, or agreement, to pay a transfer fee.
				
